ORDER
A motion having been made by Warren E. Burger, Assistant Attorney General, attorney for appellant, to reverse the judgment of the trial court in the above proceeding and to remand the case to the trial court for all purposes, to the granting of which motion counsel for appellee has consented, and it appearing to the court, after due deliberation, that the interests of justice would be best served by remanding this case to the trial court, it is, therefore,
Ordered, Adjudged, and Decreed that the said judgment be, and the same is hereby, set aside and vacated, and the case is remanded to the trial court for all purposes.